Exhibit 10.1


[Match Group Letterhead]




August 10, 2018


Mr. Gregory R. Blatt
[Address Redacted]




Dear Mr. Blatt:
This letter agreement sets forth the terms upon which Match Group, Inc., a
Delaware corporation (the “Company”), agrees to enter into an advisory agreement
with you (“Advisor”), effective upon your resignation from the Board of
Directors of the Company on the date hereof (the “Effective Date”). The Company
and Advisor (each, a “party” and together, the “parties”) hereby agree as
follows:
1.As of the Effective Date: Advisor shall provide advisory services to the
Company on matters relating to the business, strategy and operations of the
Company and its subsidiaries, as may be requested by the Company from time to
time, but in no event to exceed 20 hours in any given calendar quarter.
2.The term of this Agreement shall commence as of the Effective Date and end on
February 29, 2020, unless extended by written agreement of the parties.
3.The parties acknowledge that Advisor’s activities hereunder constitute
“professional services” under the Match Group, Inc. 2015 Stock and Annual
Incentive Plan, and during the Term, Advisor’s outstanding stock options will
remain exercisable and continue to vest, pursuant to their terms. Additionally,
the Company shall reimburse Advisor for Advisor’s reasonable business expenses
incurred during the Term in connection with Advisor’s duties hereunder.
4.The Company has provided and shall provide Advisor with Confidential
Information (defined below). Advisor shall not, except as Advisor in good faith
deems appropriate to perform Advisor’s duties hereunder or as required by
applicable law or regulation, governmental investigation, subpoena, or in
connection with enforcing the terms of this Agreement (or any agreement
referenced herein) without limitation in time, communicate, divulge,
disseminate, disclose to others or otherwise use, whether directly or
indirectly, any Confidential Information regarding the Company or any of its
subsidiaries or affiliates. “Confidential Information” shall mean information
about the Company or any of its subsidiaries or affiliates, and their respective
businesses, employees, consultants, contractors, clients and customers that is
not disclosed by the Company or any of its subsidiaries or affiliates for
financial reporting purposes or otherwise generally made available to the public
(other than by Advisor’s breach of the terms hereof or the terms of any previous
confidentiality obligation by Advisor to the Company) and that was learned or
developed by Advisor in the course of providing services to the Company or any
of its subsidiaries or affiliates, including (without limitation) any
proprietary knowledge, trade secrets, data, formulae, information and client and
customer lists and all papers, resumes, and records (including computer records)
of the documents containing such Confidential Information. Advisor acknowledges
that such Confidential Information is specialized, unique in nature and of great
value to the Company and its subsidiaries or affiliates, and that such
information gives the Company and its subsidiaries or affiliates a competitive
advantage.


1

--------------------------------------------------------------------------------




5.All Advisor Developments are and shall be made for hire by Advisor for the
Company or any of its subsidiaries or affiliates. “Advisor Developments” means
any discovery, invention, design, method, technique, improvement, enhancement,
development, computer program, machine, algorithm or other work or authorship
that (i) relates to the business or operations of the Company or any of its
subsidiaries or affiliates, or (ii) results from or is suggested by any
undertaking assigned to Advisor or work performed by Advisor for or on behalf of
the Company or any of its subsidiaries or affiliates, whether created alone or
with others, during or after working hours (including before the Effective
Date). All Confidential Information and all Advisor Developments shall remain
the sole property of the Company or any of its subsidiaries or affiliates.
Advisor has not acquired and shall not acquire any proprietary interest in any
Confidential Information or Advisor Developments developed or acquired during
the Term or during Advisor’s service with the Company before the Effective Date.
To the extent Advisor may, by operation of law or otherwise, acquire any right,
title or interest in or to any Confidential Information or Advisor Development,
Advisor hereby assigns to the Company all such proprietary rights. Advisor
shall, both during and after the Term, upon the Company’s request, promptly
execute and deliver to the Company all such assignments, certificates and
instruments, and shall promptly perform such other acts, as the Company may from
time to time in its discretion deem necessary or desirable to evidence,
establish, maintain, perfect, enforce or defend the Company’s rights in
Confidential Information and Advisor Developments.
6.This letter agreement will be governed by the laws of the State of New York,
without regard to conflicts of laws principles. This letter agreement may be
executed in counterparts, all of which together shall constitute one and the
same agreement. Any signature page delivered by facsimile or electronic image
transmission shall be binding to the same extent as an original signature page.
This Agreement and any applicable agreements relating to Advisor’s Company and
IAC/InterActiveCorp equity awards (subject to the terms herein) constitute the
entire agreement between the parties and, as of the Effective Date, terminates
and supersedes any and all prior agreements and understandings (whether written
or oral) between the parties with respect to the subject matter of this
Agreement.
If the foregoing terms are acceptable to you, please indicate your agreement by
in the space provided below and returning it to the undersigned at your earliest
convenience.


Regards,
/s/ Jared F. Sine
Jared F. Sine
General Counsel & Secretary


ACKNOWLEDGED & AGREED AS OF AUGUST 10, 2018:


/s/ Gregory R. Blatt    
Gregory R. Blatt


2

